United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-1711
                                 ___________

Anderson Excavating & Wrecking       *
Co.,                                     *
                                      *
           Petitioner,                * On Petition for Review
                                      * of a Decision of the
     v.                               * Occupational Safety and
                                      * Health Review Commission.
                                      *
Secretary of Labor,                   * [To be published.]
                                      *
           Respondent.                *
                                 ___________

                          Submitted: November 21, 1997
                                  Filed: December 4, 1997
                                ___________

Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and BEAM, Circuit Judges.
                                ___________

PER CURIAM.
      This is a petition for review of an order of the Occupational Safety
and Health Review Commission. The Commission held, with one dissenting
vote, that Anderson Excavating & Wrecking Company had committed a willful
violation of a regulation issued under the Occupational Safety and Health
Act of 1970, 29 U.S.C. §§651 et seq. The regulation involved is 29 C.F.R.
§1926.105(a), which provides, in pertinent part, that “[s]afety nets shall
be provided when workplaces are more than 25 feet above the
ground or water surface.” The Commission’s decision is OSHRC Docket No.
92-3684. The Commission disagreed, in respect of the issue presented on
this appeal, with one of its administrative law judges, who took the view that Anderson’s violation was
serious, but not willful.

         We have read the briefs and heard oral argument. Whether a violation is willful, as opposed to serious,
is basically a question of fact. Our scope of review is narrow. We must accept the Commission’s finding of fact
if it is supported by substantial evidence on the record as a whole. We hold that this standard has been met in
the present case. We do not believe that a more extended opinion would have significant precedential value.

         Affirmed.

         A true copy.

                  Attest:

                            CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                                      -2-